Title: From George Washington to Tobias Lear, 27 March 1796
From: Washington, George
To: Lear, Tobias


          
            My dear Sir,
            Philadelphia 27th March—96
          
          Your letters of the 21st & 23d instant have filled us with pain and anxiety, from which, probably, we shall not be relieved before tuesday; tho’ we shall hope, on that day, to hear that both Fanny and Maria are much better, if not entirely recovered.
          Upon receipt of the first of the letters abovementioned, I made immediate enquiry in what train the business respecting the arsenal on Potomack was in, and have since been informed by the (present) Secretary of War, that he has written to you on the subject. I wish sincerely that the sickness in your family had not prevented your journey to this City—& that it may not retard it much longer as the Departments at this juncture are so full of business as to require more attention, & urging in particular matters than the pressure of my own allows me to bestow. When you come we will make room for you to lodge in some manner or other as the only spare room we have will, I expect, be occupied by young Fayette & his Tutor.
          I wish devoutly, in which Mrs Washington cordially unites, that this letter may find Fanny & Maria perfectly restored—My best regards to them and with affection I am always Yours
          
            Go: Washington
          
        